11 N.Y.3d 826 (2008)
In the Matter of RICHARD J. CONDON, as Special Commissioner of Investigation for the New York City School District, Respondent,
v.
THE INTER-RELIGIOUS FOUNDATION FOR COMMUNITY ORGANIZATION, INC., Appellant.
In the Matter of RICHARD J. CONDON, as Special Commissioner of Investigation for the New York City School District, Respondent,
v.
LUCIUS WALKER, JR., Appellant.
Court of Appeals of the State of New York.
Submitted August 18, 2008.
October 28, 2008.
Reported below, 51 AD3d 465.
On the Court's own motion, appeal dismissed, without costs, upon the ground that no substantial constitutional question is directly involved. Motion for a stay dismissed as academic.